I dissent from the lead opinion in two respects: one, although the referee's report was labeled as a "journal entry," it was, in substance, a comprehensive report with extensive findings of fact. It is evident that the judge treated it as such as his overruling of the objections and adoption of the report were done by separate entry. However, I would note that his entry of approval is inadequate as it does not separately state the ruling of the court, i.e., he does not independently enter judgment awarding custody to the father. Juv.R. 40(D)(6). Therefore, this is not yet a final appealable order and I would remand to rectify that deficiency. Two, even if this could be considered a final appealable order, I believe Juv.R. 40(D)(6) as revised in 1985 clearly puts the burden on the objecting party to provide either a transcript or affidavit of evidence if no transcript is available. Eash v. Eash, supra, preceded and is no longer applicable on this issue. The instant case did not allege indigency; therefore, the request for a transcript had to be made directly to the court reporter per R.C. 2301.23 and2151.35.
Therefore, I would remand for a proper final entry and then affirm. *Page 746